United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2891
                                   ___________

Anthony Nelson,                       *
                                      *
                   Appellant,         *
                                      *
      v.                              *
                                      * Appeal from the United States
Ricky McCarrell, Sgt., Varner Super   * District Court for the Eastern
Max, ADC; T. Brown, Grievance         * District of Arkansas.
Officer, Varner Super Max, ADC;       *
R. Toney, Warden, Varner Super Max, *        [UNPUBLISHED]
ADC; Ray Hobbs, Chief Deputy          *
Director, Varner Super Max, ADC,      *
                                      *
                   Appellees.         *
                                 ___________

                             Submitted: October 31, 2001

                                 Filed: November 2, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Anthony Nelson appeals the district court's* dismissal without
prejudice of his 42 U.S.C. § 1983 complaint against four Arkansas Department of

      *
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
Corrections employees for failure to exhaust administrative remedies. Having
carefully reviewed the record, we conclude the district court's dismissal was proper.
Although Nelson's supporting documents show he had exhausted administrative
remedies with defendant Ricky McCarrell at the time of the district court's ruling,
Nelson fails to show he had exhausted them with the remaining defendants. See
Graves v. Norris, 218 F.3d 884, 885 (8th Cir. 2000). Accordingly, we affirm. See 8th
Cir. R. 47B. We also deny Nelson's pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-